      Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

THE DREAM DEFENDERS,
THE BLACK COLLECTIVE, et al.,

         Plaintiffs,
                                                   Case No.: 4:21-cv-191-MW-MAF
v.

RON DESANTIS, et al.,

         Defendants.


                         DECLARATION OF RACHEL GILMER

I, Rachel Gilmer, hereby declare and state as follows:

        1.     My name is Rachel Gilmer, and I am the Co-Director of the Dream

     Defenders (“Dream Defenders”). I have worked for Dream Defenders since 2015

     and served as Co-Director since 2016. I have personal knowledge of the matters

     set forth herein.

        2.     Dream Defenders is a Florida-based organization that was established

     in 2012 following the killing of Black teenager Trayvon Martin. Dream

     Defenders is a chapter- and membership-based organization led by Black and

     Latinx youth who focus on promoting civic engagement and organizing young

     people and students against structural inequality.




                                            1

                                                          Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 2 of 10




   3.     Dream Defenders is a fiscally sponsored project of Tides Advocacy, a

California nonprofit public benefit corporation. Dream Defenders bases its

operations in Miami, but has chapters and members throughout the state and

country. Dream Defenders has over 10,000 members.

   4.     Historically, Dream Defenders and its members regularly organized

and participated in political actions and demonstrations focused on bringing

attention to structural inequality. Indeed, political protests, demonstrations and

direct actions where a group of people expresses their dissatisfaction against a

specific decision maker or actor through protest tactics are absolutely integral to

Dream Defenders’ work.

   5.     In 2020, Dream Defenders observed and was engaged in political

protests in rural parts of Florida where members had never previously seen

activity. The political engagement and calls for racial justice were widespread

and larger than any Dream Defenders had previously witnessed.

   6.     Areas where these political protests took place include Palatka, Florida,

where young people led protests and efforts to remove a confederate statue from

their city government complex and faced significant counter-protests, including

receiving threats.

   7.     During the summer of 2020, Dream Defenders led demonstrations to

protest police violence in line with the national Movement for Black Lives in 10



                                       2

                                                   Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 3 of 10




different counties in Florida. This included marches, rallies, teach-ins, and

protests.

   8.       The organization grew exponentially in the wake of George Floyd’s

murder in May 2020 and the subsequent calls for justice, gaining more than 8,000

new members across the state.

   9.       Dream Defenders understands Section 15 of HB1 to allow for the mass

arrest of non-violent demonstrators and anyone in the vicinity of a protest.

   10.      When I read Section 15, I viewed it to be directly in response to Dream

Defenders’ demonstrations and other calls for racial justice. Because HB1 was

announced in response to racial justice protests, Dream Defenders as an

organization understood this bill—particularly Section 15—to be a direct attack

on its work and the work of similarly aligned groups, including the Movement

for Black Lives. This is because the bill specifically focuses on protests and on

efforts to reallocate funds from police spending to social programs—two

objectives that are critical to Dream Defenders’ work.

   11.      Dream Defenders viewed the bill as a racist dog-whistle to score

political points. The organization immediately felt baited by Governor DeSantis,

as if his announcement of HB1 was intended to draw Dream Defenders into the

streets, where they could be targeted for arrest or mischaracterized as violent




                                        3

                                                    Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 4 of 10




rioters in order to support his false narrative justifying the bill. Because of that,

Dream Defenders did not respond immediately with protest.

   12.    When HB1 began moving in the legislative process and it was clear the

bill was going to be assigned to a committee, defeating HB1 became the group’s

top priority. Dream Defenders pulled together members, canceled local events,

and focused on strategizing and fundraising against HB1. This was because the

bill (and specifically what would become Section 15) threatened to undermine

Dream Defenders’ most fundamental tools: protest and direct action.

   13.    For example, Dream Defenders frequently engages in direct action to

draw attention to systemic injustice and affect policy change. Multiple direct

actions organized by Dream Defenders in the past have included calls to block

roads or highways.

   14.    On May 31, 2020, Dream Defenders hosted an action that resulted in

the blockage of Biscayne Boulevard in Miami, Florida. We estimated more than

one thousand people attended that demonstration, and Dream Defenders

succeeded at diverting traffic and drawing attention to the unjust killings of Black

people at the hands of the police. To Dream Defenders’ knowledge, none of its

members were arrested that day. Had HB1 been in place at the time, Dream

Defenders fear police would have been emboldened to make mass arrests, even

of those demonstrators or onlookers who were not doing anything illegal.



                                        4

                                                    Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 5 of 10




   15.   On May 31, 2020, Dream Defenders participated in multiple

demonstrations around Miami calling for racial justice. While dozens of people

were arrested that day, under HB1, Dream Defenders fears that hundreds or

thousands of people would have been arrested.

   16.   As HB1 moved through committees, Dream Defenders members from

around the state were present at each HB1 hearing during the legislative process.

   17.   Dream Defenders felt the chilling effect of HB1 as soon as it passed the

Legislature. Historically, Dream Defenders members have demonstrated in

Tallahassee against legislation they oppose. This has included stand your ground

and public funding for private prison, as well as demonstrating in support for

reforms to the juvenile detention system. Dream Defenders also participated in a

large demonstration against Governor DeSantis’ inauguration in January 2019.

   18.   By contrast, because of the nature of HB1 and the threat it posed, Dream

Defenders chose not to gather in opposition to its enactment. Because the bill

became effective immediately, Dream Defenders feared that any protest activity

around the bill would lead to its members’ unlawful arrest under Section 15. If

this hadn’t been an anti-protest law, we would have been in Tallahassee trying to

shut it down.

   19.   Soon after the signing and enactment of HB1, Dream Defenders

watched as people in Minnesota took to the streets honoring George Floyd and



                                      5

                                                  Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 6 of 10




acknowledging that it was a win for the movement that police were held

accountable in Mr. Floyd’s murder.

   20.   In Florida, by contrast, Dream Defenders felt it could not call for people

to take to the streets for similar protests because of HB1 and the increased

likelihood of wrongful arrest associated with Section 15.

   21.   On May 25, 2021, a national day of action in honor of George Floyd,

Dream Defenders would normally have planned numerous events around the

state. Because of fear—caused by HB1 and specifically Section 15—that Dream

Defenders members would be unlawfully arrested or injured at protests, Dream

Defenders did not schedule any events.

   22.   Since the enactment of HB1, Dream Defenders has not scheduled any

direct actions, political protests, or demonstrations. One Dream Defenders

chapter (known as a “squaDD”) in Pensacola, Florida, held a somber vigil for

George Floyd following the verdict in the trial of Derek Chauvin.

   23.   Recent conflict in Israel and Palestine led to some small political

demonstrations around the state. Because of HB1, Dream Defenders did not

recruit people to demonstrate around these issues—something it has historically

done and would normally do during periods of conflict. In 2021, for example,

Dream Defenders participated in rallies and marches in the street for Palestinian

rights in Tallahassee, Orlando, and Gainesville.



                                      6

                                                   Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 7 of 10




   24.    Because direct actions are a major part of their strategy, Dream

Defenders worries that if members are unable to engage in this strategy, there

may be policy implications at the local and state level.

   25.    Dream Defenders relies on word of mouth and on members to

encourage and invite friends and family members to attend demonstrations.

Because of HB1, Dream Defenders members report no longer wanting to invite

friends or family to events, out of fear for their safety.

   26.    In May, during conversations about potential protests against HB1,

members reported fear of participating in protests because of HB1. They asked,

“Are we going to be safe while we are out there? Will we have to post people to

watch for cars speeding towards the crowd?” Out of fear of this kind of violence

being emboldened by HB1 and the threat of arrest, we ultimately decided not to

have action against HB1.

   27.    Dream Defenders fears that police and agitators will be emboldened by

HB1 and specifically Section 15.

   28.    In the past, Dream Defenders has witnessed agitators enter political

demonstrations and engage against police in order to draw police into the crowds.

We have also witnessed violence against protestors by white supremacist and

other counter-protestors, including members of the Proud Boys and other

organized groups. For example, in Tallahassee and Gainesville, cars attempted to



                                        7

                                                     Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 8 of 10




run through crowds at protests we organized or our members participated in. In

June 2020, a pickup truck violently peeled away from traffic and ran through a

protest blocking an intersection in Tampa, striking and injuring a protest leader,

a Black woman, and a veteran. On June 27, 2020, a car ran through a crowd of

protestors during a moment of silence in Tampa. Police arrested the protestor

who had been hit by the car. On or about September 26, 2020 in St. Petersburg,

a counter-protestor assaulted and later pulled a gun out and threatened our

members as they marched in the street. Rather than arresting this agitator, police

arrested two Black protestors.

   29.    The Tampa Bay Times described the incident: “As the march reached

a boiling point, a white man named Laurence Davis ran up to protesters, looking

to disrupt them. He shoved one so hard, she ended up in the hospital for head

trauma. Then, he drew a gun on Cloud, who is Black. When an officer arrived,

Davis was not stopped. He walked back into the crowd, where he shoved others.

All of it was captured on video. St. Petersburg Police Chief Anthony Holloway

would later say that failing to detain Davis was a mistake. But Davis will face no

criminal charges for his actions that night. Instead, police relied on blurry images

to blame Cloud and another Black protester for provoking Davis.”

   30.    A counter-protest leader explained their motivation and linked their

presence to the Governor’s statements on HB1: “If these videos continue to come



                                       8

                                                    Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
 Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 9 of 10




out with protestors blocking traffic and breaking the law, like the Governor said,

it is going to bring more patriots out.”

   31.    Under Section 15 and Section 18 of HB1, Dream Defenders fears when

disruptions by agitators happen again, rather than protect those exercising their

First Amendment Rights, police will be emboldened to respond with mass arrests

of protestors or even physical force. This has made members afraid to participate

in demonstrations.

   32.    Similarly, Dream Defenders fears police will be emboldened to

provoke demonstrators or to respond with extreme force or mass arrests to anyone

allegedly inciting a riot, even if they are not associated with the demonstration.

   33.    Dream Defenders has witnessed disproportionate reactions from police

in the past. For example, on September 5, 2020, while organizers reminded

protestors not to engage with counter protesters and to move onto the sidewalk

when directed to do so by police, police stopped a protestor following along by

car, eventually pulling her out of the vehicle and inciting chaos. Nineteen

protestors were arrested, many were beaten and three were sent to the hospital

due to their injuries. Protestors in Orlando were met with tear gas and kettled by

law enforcement.

   34.    Dream Defenders has planned numerous events around the state

focused on educating members and communities on the risks associated with



                                           9

                                                   Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
   Case 4:21-cv-00191-MW-MAF Document 65-1 Filed 07/14/21 Page 10 of 10




   political protests and public gatherings now that HB1 has been enacted. These

   “We Keep Us Safe” events are similar to “know your rights” sessions, and have

   been held in Pinellas, Hillsborough, Broward, and Alachua Counties so far.

      35.    Dream Defenders drafted a pamphlet that attempts to explain activities

   that have been criminalized by the new law. The elements of blocking a road and

   the low amount of damage to trigger an aggravated riot charge are particularly

   concerning. The bar is so much lower than before; if a particular cop thinks we

   are unruly or they don’t like what we are saying, that is enough for them to charge

   us with riot. The level of discretion is huge. We will be arrested due to actions

   from outside provocateurs or our responses necessary to protect ourselves.

      36.    It has been very challenging for Dream Defenders leaders to figure out

   how to talk to people about HB1 and the related threats and fears. Dream

   Defenders does not want to scare people into thinking they can’t be a part of

   political process or make people afraid to take any action. At the same time,

   Dream Defenders feels responsible for the safety of the young people it organizes

   into political action.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and accurate.

      Executed on July 13, 2021.

                                  ___________________________
                                  Rachel Gilmer

                                         10

                                                      Doc ID: ee3a025c07fadfd012d72b7a67dba04c655b90e5
